Case 3:18-cv-01251-M Document 76 Filed 10/26/20   Page 1 of 11 PageID 2252



                IN THE UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF TEXAS
                          DALLAS DIVISION

CUPP CYBERSECURITY, LLC, and CUPP      )
COMPUTING AS,                          )   Case No. 3:18-cv-01251-M
                                       )
                 Plaintiffs,           )
     v.                                )
                                       )
TREND MICRO, INC., TREND MICRO         )
AMERICA, INC., and TREND MICRO         )
INCORPORATED,                          )
                                       )
                 Defendants.           )
                                       )


                      PARTIES’ JOINT STATUS REPORT
     Case 3:18-cv-01251-M Document 76 Filed 10/26/20                Page 2 of 11 PageID 2253



         Plaintiffs CUPP Cybersecurity, LLC and CUPP Computing AS (collectively, “CUPP”)

and Defendants Trend Micro Incorporated (a California corporation), Trend Micro America,

Inc., and Trend Micro Incorporated (a Japanese corporation) (collectively, “Trend Micro”)

(together, the “Parties”), submit this Joint Report pursuant to the Court’s October 5, 2020 Order

requesting that the parties submit “whether the parties’ claim construction positions remain the

same in light of the final IPR decisions and whether additional briefing would be helpful to the

Court,” a proposed schedule for the case, and whether the case CUPP filed on October 20, 2020,

should be transferred to this Court. Dkt. Nos. 73 and 75.

I.       THE PARTIES’ DISPUTE ABOUT THE ASSERTED CLAIMS

                PLAINTIFF CUPP’S POSITION

         Prior to the Court ordering a stay, the Court’s scheduling order required CUPP to elect 20

claims from its originally asserted claims. Dkt. No. 63. After the Patent Office issued final

written decisions for the seven IPRs that Trend Micro filed, finding unpatentable certain claims

from three of the CUPP’s asserted patents, the Court lifted the stay. Dkt. No. 73. Because the

Patent Office found unpatentable certain claims from CUPP’s asserted patents, CUPP amended

its list of elected claims, identifying a sum total of 14 asserted claims from four of the asserted

patents. CUPP identified these 14 claims from the outset of the case and served infringement

contentions for 12 of the 14 claims on September 19, 2018. For the two claims that CUPP did

not serve infringement contentions for, CUPP will serve updated contentions by November 10,

2020. Trend Micro included all of these claims in its petitions for IPR, and the PTAB confirmed

the validity of the claims. Accordingly, CUPP’s amended list of claims is proper and results in

no prejudice to Trend Micro.




                                                  1
    Case 3:18-cv-01251-M Document 76 Filed 10/26/20               Page 3 of 11 PageID 2254



                 DEFENDANT TREND MICRO’S POSITION

        In the Court’s previous scheduling order (Dkt. 63), the Court ordered CUPP to reduce the

number of asserted claims from the 161 claims asserted in CUPP’s complaint to 40 asserted

claims by September 19, 2018, 20 asserted claims by December 28, 2018, and 10 asserted claims

by January 6, 2020. Dkt. 63 at 3-5. As required, CUPP reduced the number of asserted claims to

20 by December 28, 2018. The Court later stayed the case pending resolution of seven inter

partes reviews. Those IPRs resulted in the Patent Office finding 14 of those 20 asserted claims

to be invalid.

        On October 19, 2020, after the Court had lifted the stay, CUPP confirmed to Trend Micro

that it was “not asserting claims that the PTAB found unpatentable,” meaning the number of

asserted claims had been reduced from 20 to 6, 1 and the number of asserted patents had been

reduced from 8 to 4. On October 22, 2020, however, CUPP counsel emailed Trend Micro

counsel and stated that it was now adding an additional 8 asserted claims, raising the total

number of asserted claims from 6 to 14. This is highly improper and prejudicial to Trend Micro.

Indeed, one of the reasons this case was stayed was because the IPRs would simplify the issues.

And they did, finding 14 of the 20 asserted claims to be invalid. CUPP cannot circumvent that

result by now adding 8 new claims to the case. Moreover, the deadline for CUPP to elect 20

asserted claims was two years ago, on December 28, 2018. CUPP did so. The scheduling order

does not allow for CUPP to, almost two years later, elect a different set of up to 20 asserted

claims, let alone without leave of Court. Dkt. 63. Nor does the scheduling order allow CUPP to

replace claims that the Patent Office found to be invalid with claims that survived the IPRs.




1
  The ’272 patent’s claim 16, the ’079 patent’s claim 7, the ’202 patent’s claims 11 and 16, and
the ’444 patent’s claims 11 and 21.


                                                 2
  Case 3:18-cv-01251-M Document 76 Filed 10/26/20                  Page 4 of 11 PageID 2255



       Furthermore, CUPP acknowledges above that is has not even served infringement

contentions for two claims that it seeks to add—the ’202 patent’s claims 1 and 21. The deadline

for service of infringement contentions passed over two years ago, on September 19, 2018.

CUPP’s inclusion in the proposed schedule of a special deadline for infringement contentions for

just these two claims, over two years after the infringement contentions deadline, highlights the

type of disruption caused by its improper and belated attempt to add claims to the case.

       Trend Micro therefore urges the Court to preclude CUPP from adding asserted claims to

this case. In the alternative, Trend Micro requests that the Court require CUPP to seek leave to

add any asserted claims so that Trend Micro may fully brief the issue. In that case, Trend Micro

also requests that the Court delay entry of a schedule in this case until such briefing is complete

and this issue has been resolved because it is wasteful and prejudicial to Trend Micro to have to

go through the claim construction process for claims that are not properly in the case.

II.    CLAIM CONSTRUCTION

               PLAINTIFF CUPP’S POSITION

       CUPP’s claim construction positions remain the same in light of the final IPR decisions.

Accordingly, CUPP does not request additional briefing on the currently pending claims.

               DEFENDANT TREND MICRO’S POSITION

       During the IPR proceedings, CUPP made many statements to the Patent and Trademark

Office that constitute prosecution disclaimer and narrow the scope of the claims that were not

found invalid. See Aylus Networks, Inc. v. Apple, Inc., 856 F.3d 1353, 1361 (Fed. Cir. 2017)

(“statements made by a patent owner during an IPR proceeding can be considered during claim

construction and relied upon to support a finding of prosecution disclaimer”); Schindler Elevator

Corp. v. Otis Elevator Co., 593 F.3d 1275, 1285 (Fed. Cir. 2010) (a patent owner “is not entitled

to any interpretation that is disclaimed during prosecution”). Accordingly, additional claim


                                                 3
    Case 3:18-cv-01251-M Document 76 Filed 10/26/20                Page 5 of 11 PageID 2256



construction briefing and an additional claim construction hearing are necessary to resolve the

issues of claim construction arising from CUPP’s prosecution disclaimer. See also O2 Micro

Int’l. Ltd. v. Beyond Innovation Tech. Co., Ltd., 521 F.3d 1351, 1362 (Fed. Cir. 2008) (when

there is a claim construction dispute, “it is the court’s duty to resolve it”). Trend Micro therefore

has included claim construction briefing deadlines in its proposed schedule below.

III.      PROPOSED SCHEDULE

                      Event                                Proposed Dates

    Parties submit this joint report.                     October 26, 2020

    CUPP serves infringement contentions                November 10, 2020 2
    for claims 1 and 21 of the ’202 patent

    Parties exchange claim terms for                     November 30, 2020
    construction. (P.R. 4-1)

    Parties exchange proposed claim                      December 14, 2020
    constructions and extrinsic evidence.
    (P.R. 4-2)

    Deadline to meet and confer to narrow                December 21, 2020
    terms in dispute. (P.R. 4-2(c))

    Joint claim construction and prehearing              December 28, 2020
    statement. (P.R. 4-3)

    Completion of claim construction                       January 11, 2021
    discovery. (P.R. 4-4)

    Plaintiffs’ opening claim construction                 January 25, 2021
    brief. (P.R. 4-5(a))

    Defendants’ responsive claim                          February 15, 2021
    construction brief. (P.R. 4-5(b))

    Plaintiff’s reply claim construction                  February 22, 2021
    brief. (P.R. 4-5(c))

2
  Trend Micro opposes this event because Trend Miro opposes CUPP’s improper attempt to add
claims to the case for the reasons set forth above.


                                                  4
    Case 3:18-cv-01251-M Document 76 Filed 10/26/20              Page 6 of 11 PageID 2257



    Joint claim construction chart. (P.R. 4-              March 8, 2021
    5(d))

    Markman hearing. (P.R. 4-6)                          Approximately
                                                         March 15, 2021

    Close of fact discovery                               July 26, 2021

    Opening expert reports (and initial                  August 2, 2021
    designation of experts)

    Rebuttal expert reports (and rebuttal                August 30, 2021
    designation of experts)

    Close of expert discovery.                         September 27, 2021

    If Plaintiffs are asserting more than 10             October 4, 20213
    claims, Plaintiffs shall serve a final
    election of no more than 10 asserted
    claims from the previously asserted
    claims

    Defendants shall serve a final election              October 8, 2021
    of asserted prior art (identifying no
    more than 10 total prior art references
    from among the previously identified
    prior art references)

    Last day to file dispositive motions and            October 11, 2021
    Daubert motions.

    Serve pretrial disclosures (jury                    October 25, 2021
    instructions, exhibits lists, witness lists,
    discovery and deposition designations).

    Serve objections to pretrial                        November 8, 2021
    disclosures/rebuttal disclosures.

    Serve objections to rebuttal disclosures           November 22, 2021



3
  CUPP agrees to limit its asserted claims to no more than 10 claims if the Court does not
consolidate the cases. See infra § IV.A. Additional claims will be required if the new case is
transferred and consolidated with the current case.


                                                   5
 Case 3:18-cv-01251-M Document 76 Filed 10/26/20                   Page 7 of 11 PageID 2258



 File joint pretrial order and pretrial                  December 13, 2021
 submissions (jury instructions, exhibits
 lists, witness lists, and deposition
 designations)
 File motions in limine.
 Exchange marked exhibits.

 Deadline to meet and confer regarding                   December 20, 2021
 remaining objections and disputes in
 motions in limine.

 File joint notice identifying remaining        3 days before final pretrial conference
 objections to pretrial disclosures and
 disputes in motions in limine.

 Final pretrial conference.                              2 weeks before trial

 Jury Selection/Trial.                                     January 24, 2022

IV.    TRANSFER OF THE NEW CASE

               PLAINTIFF CUPP’S POSITION

       CUPP has filed a new case against Trend Micro in this District (Case No. 3:20-cv-

03206), asserting eight patents that have issued after the filing date of the original complaint.

CUPP has filed a notice of related cases for this new case. CUPP supports transfer of the new

case to this Court. The new case should be transferred to this Court for judicial economy, as it

will involve many of the same technologies and products. To the extent the Court transfers the

new case to this Court, the cases can be consolidated and the currently proposed schedule will

only be modified by a few months.

               DEFENDANT TREND MICRO’S POSITION

       On October 20, 2022, CUPP filed a complaint asserting eight new patents against Trend

Micro (Case No. 3:20-cv-03206-K). CUPP has not yet served the complaint on Trend Micro.

Four of the eight newly asserted patents are unrelated to any patents in this case.



                                                  6
 Case 3:18-cv-01251-M Document 76 Filed 10/26/20                   Page 8 of 11 PageID 2259



       Trend Micro supports transfer of this new case to this Court, but objects to consolidating

the new case with this case for several reasons. A consolidated case would reset the clock in this

case to day one, which squarely contradicts CUPP’s recent claim that it would be “unduly

prejudiced” by a further stay in this case. Dkt. 72 at 2 (“CUPP will be unduly prejudiced should

the Court continue the stay because it has been awaiting its day in Court since it filed its

complaint over two years ago, in May 2018.”). Furthermore, a consolidated case would include

a total of twelve asserted patents and therefore would be unwieldy. For example, a consolidated

case would deprive Trend Micro of the opportunity to have a dedicated claim construction

process for the eight newly asserted claims by forcing Trend Micro to address claim construction

of those eight new patents along with the claim construction issues for this case’s four patents.

Moreover, CUPP’s claim that the currently proposed schedule will “only be modified by a few

months” is speculative and incorrect. It will take more than “a few months” for CUPP to serve

Trend Micro, Trend Micro to answer the complaint, the parties to draft a case management

statement, the court to hold an initial case management conference, CUPP to prepare proper

infringement contentions, Trend Micro to prepare its invalidity contentions, and so on.

       Trend Micro requests that the Court instead handle the new case on a separate schedule

and in accordance with the patent local rules. Specifically, Trend Micro requests that the Court

allow Trend Micro to answer the complaint in the normal course after CUPP has served Trend

Micro with the complaint. Trend Micro requests that the parties then prepare a case management

statement, as described by P.R. 2-1(a). Trend Micro requests that the Court then hold a

telephonic initial case management conference, pursuant to P.R. 2-1(b). Trend Micro requests

that the new case be governed by a scheduling order that includes all of the deadlines set forth in

the patent local rules. See Miscellaneous Order No. 62. Trend Micro requests the opportunity to




                                                  7
 Case 3:18-cv-01251-M Document 76 Filed 10/26/20               Page 9 of 11 PageID 2260



propose such a schedule in a case management statement pursuant to P.R. 2-1(a).



Dated: October 26, 2020                      Respectfully submitted,

                                        By: s/ Mark C. Nelson
                                            MARK C. NELSON
                                            Bar Number: 00794361
                                            BARNES & THORNBURG LLP
                                            2121 N. Pearl Street, Suite 700
                                            Dallas, TX 75201
                                            Email: mnelson@btlaw.com
                                            Telephone: 214-258-4140
                                            Fax: 214-258/4199

                                             Paul Andre (appearance pro hac vice)
                                             Lisa Kobialka (appearance pro hac vice)
                                             James Hannah (appearance pro hac vice)
                                             KRAMER LEVIN NAFTALIS
                                              & FRANKEL LLP
                                             990 Marsh Road
                                             Menlo Park, CA 94025
                                             Telephone: (650) 752-1700
                                             Facsimile: (650) 752-1800
                                             pandre@kramerlevin.com
                                             lkobialka@kramerlevin.com
                                             jhannah@kramerlevin.com

                                             Attorneys for Plaintiffs
                                             CUPP CYBERSECURITY, LLC and CUPP
                                             COMPUTING AS




Dated: October 26, 2020                      Respectfully submitted,

                                         By: s/ Mike Moore
                                            Mark D. Fowler (Pro Hac Vice)
                                            Andrew P. Valentine (Pro Hac Vice)
                                            Robert Buergi (Pro Hac Vice)


                                              8
Case 3:18-cv-01251-M Document 76 Filed 10/26/20    Page 10 of 11 PageID 2261



                                   Erik Fuehrer (Pro Hac Vice)
                                   DLA Piper LLP (US)
                                   2000 University Avenue
                                   East Palo Alto, CA 94303
                                   Tel: 650.833.2000
                                   Fax: 650.833.2001
                                   mark.fowler@dlapiper.com
                                   andrew.valentine@dlapiper.com
                                   robert.buergi@dlapiper.com
                                   erik.fuehrer@dlapiper.com

                                   C. Michael Moore (State Bar No. 14323600)
                                   Marina Stefanova (State Bar No. 24093200)
                                   DLA Piper LLP (US)
                                   1900 N. Pearl Street, Suite 2200
                                   Dallas, TX 75201
                                   Tel: 214.743.4500
                                   Fax: 214.743.4545
                                   mike.moore@dlapiper.com
                                   marina.stefanova@dlapiper.com

                                   Attorneys for Defendants Trend Micro Inc.,
                                   Trend Micro America, Inc., and Trend Micro Inc.




                                    9
 Case 3:18-cv-01251-M Document 76 Filed 10/26/20                Page 11 of 11 PageID 2262



                                CERTIFICATE OF SERVICE

        The undersigned hereby certify that, on October 26, 2020, a true and correct copy of the

foregoing document was filed electronically in compliance with Fed. R. Civ. P. 5(b)(2)(E) on all

parties who have consented to electronic service.


                                              s/ Mark C. Nelson
                                              Mark C. Nelson




WEST\292057262.1




                                                10
